Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the documents filed on 12/13/2021:
Claim(s) 1,3 and 19 (and by extension its/their dependents) have been amended.
Claim(s) 2, 6 and 9 has/have been canceled.
Claim(s) 1, 3-5, 7-8, and 10-19 is/are pending in this application.
Claim(s) 1, 3-5, 7-8, and 10-19 have been rejected below.

Response to Arguments
Applicant’s arguments filed on 12/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the 112 rejection applicant’s amendments have successfully overcome the previous 112 rejection. The 112 rejection has been withdrawn.
Claim Interpretation
Claims 1 and 19 cite the limitation:

first abstract driving maneuver… excludes a trajectory associated with the first planned driving maneuver from the first abstract driving maneuver,

It is noted that in a vacuum that the broadest reasonable interpretation of the term “trajectory” would read on a mere heading angle. Applicant’s speciation does not appear to have teaching wherein the first abstract driving maneuver can exclude this particular interpretation of the term trajectory since it is not clear how the system could reasonably determine what maneuver was being performed without at least knowing a heading angle of a vehicle performing the maneuver.
However, claims are interpreted in light of the specification and applicant is allowed to act as their own lexicographer as long as applicant clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess (See MPEP 2111.01). Page 3:26- 4:2 of the instant applicant have been preproduced below:
A trajectory shall designate a possible driving route below. The trajectory mathematically describes a geographical route. A time which indicates when the motor vehicle may pass this point can be assigned to any geographical point on this route. If such a trajectory represents the planned maneuver of a vehicle, it allows a prediction to be made regarding the position at which said vehicle will be located at a specific point in time. 

This is has been deemed sufficient to narrow the term “trajectory” to mean a possible driving route/a geographical route and not just a mere heading angle. In view of this more narrow definition, it has been determined that applicant does in fact have teaching for the claimed limitation and thus no new matter rejection is necessary. If applicant disagrees with this interpretation than applicant is invited to provide evidence that another interpretation is more appropriate however applicant is cautioned that doing so could result in a new matter rejection being necessary. For the purpose of this action, references to a “trajectory” will be referencing this more narrow definition of the term.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rech (US 2019/0098471) in view of Atarius (US 2017/0288886) and Yang (US 2017/0236421).

With respect to claim 1 Rech teaches a method for the decentralized cooperative coordination of a first vehicle and a second vehicle is made available, the method comprising:
determining, by a processor of the first vehicle (Rech Fig. 3a element 24 Fig. 4b element B/4004 ¶[107]), a first abstract driving maneuver in order to realize a first planned driving maneuver by the first vehicle (Rech Fig. 4b-c element 4012 ¶[109, 133] at least “Overtaking request”), the first planned driving maneuver including an intervention into driving dynamics of the vehicle (Rech Fig. 4b-c element 4012 ¶[109, 133] see Fig 4b for the intervention into driving dynamics of the vehicle), the first abstract driving maneuver being an abstracted representation of the first planned driving maneuver such that first abstract driving maneuver describes the planned intervention into the driving dynamics of the vehicle (Rech Fig. 4b-c element B/4012 ¶[109, 133] at least “Overtaking request”).
creating, by the processor of the first vehicle, driving maneuver information (Rech Fig. 4b-c element 4012 ¶[38, 109, 121-133]) by combining the first abstract driving maneuver with driving dynamics information for performing the first planned driving maneuver (Rech Fig. 4b-c element 4012 ¶[38, 109, 121-133] see ¶[121-133] especially for additional optional data that can be sent such as trajectory information),
transmitting, by a first vehicle-to-X interface of the first vehicle, the driving maneuver information (Rech Fig. 3, element 210, 4b-c element 4012 ¶[38, 83-84, 109, 121-133]),
receiving, by a second vehicle-to-X interface of the second vehicle, the driving maneuver information (Rech Fig. 3, element 210, 4b-c element 4012 ¶[38, 83-84, 109, 121-133] note: either vehicle A or vehicle C could be considered the “second vehicle” in this embodiment),
reconstructing (Rech Fig. 3, element 216 ¶[85-86]), by the processor of the second vehicle, the trajectory of the first planned driving maneuver of the first vehicle on the basis of the first abstracted driving maneuver and the driving dynamics information of the received driving maneuver information (Rech Fig. 3, element 216 Fig. 4c ¶[38, 85-86, 89, 121] note: the trajectory is disclosed as the data that can be sent and must therefore be reconstructed at the second vehicle),
comparing (Rech Fig. 3, element 218 ¶[85]), by the processor of the second vehicle, the reconstructed first planned driving maneuver of the first vehicle with a second planned driving maneuver of the second vehicle (Rech Fig. 3, element 218 fig. 4c ¶[185]), and
when the comparison indicates a conflict (Rech fig. 4c element (8) ¶[133]) of the first planned driving maneuver with the second planned driving maneuver, avoiding the conflict by:
adjusting, by the first vehicle, the first planned driving maneuver, or adjusting, by the second vehicle, the second planned driving maneuver (Rech fig. 4c element (8) ¶[133]).
With respect to the limitation of “an abstract format that consumes less data than the first planned driving maneuver” Rech does not explicitly talk about the size of the data of the various elements. In their specification applicant describes this in ¶[18 and 20] as:

[0018] An abstract driving maneuver within the meaning of an aspect of the invention means an abstracted representation in order to realize at least one instruction to be executed. Instructions within this meaning are, for example, a modification of the driving dynamics of a vehicle. The representation in driving maneuvers consequently makes it possible to substantially conserve resources.

[0020] …The basic idea of the transferred driving maneuver information is therefore to attain a specific reconstruction of the nominal trajectory/nominal driving maneuver based on the transferred information of the relevant driving maneuver, with the smallest possible quantities of data. Due to the consequently comparatively low quantity of data to be exchanged, channel capacities of the vehicle-to-X communication as well as resources of the vehicles can, as such, be saved to a considerable extent.

As claimed and consistent with applicant’s specification, “an abstract format that consumes less data than the first planned driving maneuver” would read on the act/result of compressing data. Compressed data is of a format of data which allows for transferred instructions to be executed resulting in a modification of the driving dynamics of a vehicle and a reconstruction of the nominal trajectory/nominal driving maneuver based on the transferred information of the relevant driving maneuver with the smallest possible quantities of data and would therefore consume less data than the first planned driving maneuver. Using compressed data for transmission is very common since it reduces the amount of bandwidth being used and thus allows for messages to be sent faster. Assuming arguendo that Rech does not compress the data it sends, applicant has been provided with Atarius.
Atarius teaches a vehicle-to-vehicle communication system including representing a first planned driving maneuver in an abstract format that consumes less data than the first planned driving maneuver (Atarius ¶[494] see wherein Atarius teaches that vehicle to vehicle message can include movement, path, and trajectory data and message compression may be used).
Thus as shown above Rech teaches a base invention of a system of coordinating vehicles and Atarius teaches representing a first planned driving maneuver in an abstract format that consumes less data than the first planned driving maneuver. These two references are analogous to one another because they are both drawn to V2V systems. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Rech to apply the teachings of Atarius because the teaching of representing a first planned driving maneuver in an abstract format that consumes less data than the first planned driving maneuver taught by Atarius was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system of coordinating taught by Rech to yield the advantage of compressing the data into an easier to transmit form that requires less data/bandwidth and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
and excludes a trajectory associated with the first planned driving maneuver from the first abstract driving maneuver
the driving maneuver information excluding the trajectory of the first planned driving maneuver

As an initial note, the limitation in question is a negative limitation. Negative limitations are discussed in MPEP 2173.05(i). It is noted that Rech never states that it is mandatory that the trajectory be sent. Rech ¶[89, 89, 121] always list the trajectory being sent as being optional. However, applicant’s  claims also contain the limitation:
reconstructing, by the processor of the second vehicle, the trajectory of the first planned driving maneuver of the first vehicle on the basis of the first abstract driving maneuver and the driving dynamics information of the received driving maneuver information

While in a vacuum, this limitation is also taught by Rech ¶[89, 89, 121] (whereby it sends the trajectory information to the second vehicle and therefore the second vehicle must be able to reconstruct the trajectory of the first vehicle) Rech is silent to the combination of these two limitations together. That wherein the second vehicle can reconstruct a trajectory based on data that excludes the trajectory.
Yang teaches wherein maneuver data that excludes a trajectory (Yang Fig. 4 element S503 ¶[64-65]) associated with the first planned driving maneuver can be sent from a first vehicle (Yang Fig. 1 element 200, ¶[53-55]) to a second vehicle (Yang Fig. 1 element 100, ¶[53-55]) and 
reconstructing, by the processor of the second vehicle, the trajectory (Yang Fig. 4 element S509 ¶[82]) of the first planned driving maneuver of the first vehicle on the basis of the sent maneuver data and the driving dynamics information of the received driving maneuver information (Yang Fig. 4 element S503-507 ¶[64-65])
Thus as shown above Rech teaches a base invention of sharing maneuver information between vehicles and Yang teaches wherein the second vehicle can reconstruct a trajectory using data that excludes the trajectory. These two references are analogous to one another because both are drawn to sharing maneuver information between vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Rech to apply the teachings of Yang because the teaching of reconstruct a trajectory using data that excludes the trajectory taught by Yang was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of sharing maneuver information between vehicles taught by Rech to yield the advantage of allowing the system to determine trajectories of other vehicle using non trajectory data and therefore allowing the system to determine the trajectory of the second vehicle using a different data set and thus expanding the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 19 Rech teaches a device in a first vehicle for decentralized cooperative coordination with a second vehicle, comprising:
a maneuver planning apparatus for (Rech Fig. 3a element 24 Fig. 4b element B/4004 ¶[107]):
determining a first abstract driving maneuver in order to realize a nominal first planned driving maneuver by the first vehicle (Rech Fig. 4b-c element 4012 ¶[109, 133] at least “Overtaking request”), the first planned driving maneuver including intervention into driving dynamics of the vehicle (Rech Fig. 4b-c element 4012 ¶[109, 133] see Fig 4b for the intervention into driving dynamics of the vehicle), the first abstract driving maneuver being an abstracted representation of the first planned driving maneuver such that first abstract driving maneuver describes the planned intervention into the driving dynamics of the vehicle in an abstract form (Rech Fig. 4b-c element B/4012 ¶[109, 133] at least “Overtaking request”), and
creating, by the processor of the first vehicle, first driving maneuver information (Rech Fig. 4b-c element 4012 ¶[38, 109, 121-133]) by supplementing the first abstract driving maneuver with driving dynamics information for performing the first planned driving maneuver (Rech Fig. 4b-c element 4012 ¶[38, 109, 121-133] see ¶[121-133] especially for additional optional data that can be sent such as trajectory information); and
a maneuver coordination apparatus for: transmitting the driving maneuver information to the second vehicle via a vehicle-to-X interface (Rech Fig. 3, element 210, 4b-c element 4012 ¶[38, 83-84, 109, 121-133]),
receiving second driving maneuver information of the further vehicle by the vehicle-to-X interface, the second driving maneuver information (Rech Fig. 3, element 210, 4b-c element 4016 ¶[38, 83-84, 109, 121-133] note: either vehicle A or vehicle C could be considered the “second vehicle” in this embodiment) including a second abstract driving maneuver being an abstracted representation of a second planned driving maneuver of the second vehicle such, along with driving dynamics information for performing the second planned driving maneuver (Rech Fig. 3, element 210, 4b-c element 4016 ¶[38, 83-84, 109, 121-133],
reconstructing (Rech Fig. 3, element 216 ¶[85-86]) the second trajectory of the second driving maneuver of the second vehicle on the basis of the second abstracted driving maneuver and the driving dynamics information of the received second driving maneuver information (Rech Fig. 3, element 216 Fig. 4c ¶[38, 85-86, 89, 121] note: the trajectory is disclosed as the data that can be sent and must therefore be reconstructed at the second vehicle),
comparing (Rech Fig. 3, element 218 ¶[85]) the reconstructed second planned driving maneuver of the second vehicle with the first planned driving maneuver of the first vehicle (Rech Fig. 3, element 218 ¶[85]), and
when the comparison indicates a conflict (Rech fig. 4c element (8) ¶[133]) of the first planned driving maneuver with the second planned driving maneuver, avoiding the conflict by:
adjusting the first planned driving maneuver, or adjusting the second planned driving maneuver (Rech fig. 4c element (8) ¶[133]).
With respect to the limitation of “an abstract format that consumes less data than the first planned driving maneuver” Rech does not explicitly talk about the size of the data of the various elements. However, “an abstract format that consumes less data than the first planned driving maneuver” would read on the act/result of compressing data. Using compressed data for transmission is very common since it reduces the amount of bandwidth being used and thus allows for messages to be sent faster. Assuming arguendo that Rech does not compress the data it sends, applicant has been provided with Atarius.
Atarius teaches a vehicle-to-vehicle communication system including representing a first planned driving maneuver in an abstract format that consumes less data than the first planned driving maneuver (Atarius ¶[494] see wherein Atarius teaches that vehicle to vehicle message can include movement, path, and trajectory data and message compression may be used.
Thus as shown above Rech teaches a base invention of a system of coordinating vehicles and Atarius teaches representing a first planned driving maneuver in an abstract format that consumes less data than the first planned driving maneuver. These two references are analogous to one another because they are both drawn to V2V systems. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Rech to apply the teachings of Atarius because the teaching of representing a first planned driving maneuver in an abstract format that consumes less data than the first planned driving maneuver taught by Atarius was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system of coordinating taught by Rech to yield the advantage of compressing the data into an easier to transmit form that requires less data/bandwidth and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
and excludes a first trajectory associated with the first planned driving maneuver from the first abstract driving maneuver,
the first driving maneuver information excluding the first trajectory of the first planned driving maneuver

As an initial note, the limitation in question is a negative limitation. Negative limitations are discussed in MPEP 2173.05(i).. It is noted that Rech never states that it is mandatory that the trajectory be sent. Rech ¶[89, 89, 121] always list the trajectory being sent as being optional. However, applicant’s  claims also contain the limitation:
reconstructing the second trajectory of the second driving maneuver of the second vehicle on the basis of the second abstract driving maneuver and the driving dynamics information of the received second driving maneuver information, 

While in a vacuum, this limitation is also taught by Rech ¶[89, 89, 121] (whereby it sends the trajectory information to the second vehicle and therefore the second vehicle must be able to reconstruct the trajectory of the first vehicle) Rech is silent to the combination of these two limitations together. That wherein the second vehicle can reconstruct a trajectory based on data that excludes the trajectory.
Yang teaches wherein maneuver data that excludes a trajectory (Yang Fig. 4 element S503 ¶[64-65]) associated with the first planned driving maneuver can be sent from a first vehicle (Yang Fig. 1 element 200, ¶[53-55]) to a second vehicle (Yang Fig. 1 element 100, ¶[53-55]) and 
reconstructing, by the processor of the second vehicle, the trajectory (Yang Fig. 4 element S509 ¶[82]) of the first planned driving maneuver of the first vehicle on the basis of the sent maneuver data and the driving dynamics information of the received driving maneuver information (Yang Fig. 4 element S503-507 ¶[64-65])
Thus as shown above Rech teaches a base invention of sharing maneuver information between vehicles and Yang teaches wherein the second vehicle can reconstruct a trajectory using data that excludes the trajectory. These two references are analogous to one another because both are drawn to sharing maneuver information between vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Rech to apply the teachings of Yang because the teaching of reconstruct a trajectory using data that excludes the trajectory taught by Yang was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of sharing maneuver information between vehicles taught by Rech to yield the advantage of allowing the system to determine trajectories of other vehicle using non trajectory data and therefore allowing the system to determine the trajectory of the second vehicle using a different data set and thus expanding the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.


With respect to claim 3 Rech as modified in claim 1 teaches a method wherein the first planned trajectory of the first vehicle is determined by the first vehicle prior to the determination of the first abstract driving maneuver in order to realize the first planned driving maneuver (Rech Fig. 4a ¶[38, 89, 131]).

With respect to claim 4 Rech as modified in claim 1 teaches a method wherein the first vehicle or the second vehicle carries/carry out calculations regarding at least one possible option for adjusting the first planned or the second planned driving maneuver if the conflict exists (Rech fig. 4c element (8) ¶[133]).

With respect to claim 5 Rech as modified in claim 1 teaches a method wherein the first vehicle receiving the cooperation request or information indicating the conflict carries out a check as to whether a cooperation with the second vehicle is to be supported (Rech fig. 1 ¶[15-16, 37] note: the act of “initiating a cooperative driving maneuver” must include a check that both vehicles are compatible since the system cannot work otherwise).

With respect to claim 7 Rech as modified in claim 1 teaches a method wherein the second vehicle executes, following receipt of the driving maneuver information, the second planned driving maneuver (Rech Fig. 4c element 4002 ¶[38, 83-84, 109, 121-133]).

With respect to claim 8 Rech as modified in claim 1 teaches a method wherein, for the determination of the first abstract driving maneuver, a selection of the first abstract driving maneuver is made from a list of different abstract driving maneuvers (Rech ¶[39-40]).

With respect to claim 10 Rech as modified in claim 1 teaches a method wherein the list of different driving maneuvers is provided in a data memory (Rech ¶[39-40]).

With respect to claim 11 Rech as modified in claim 1 teaches a method wherein a summarized list of a plurality of driving maneuvers to be executed is transmitted in the driving maneuver information (Rech Fig. 4c element 4002 ¶[38, 83-84, 109, 121-133] note: the overtaking maneuvers taught is itself comprised of a plurality of smaller maneuvers which all come together to be the entire overtaking maneuver).

With respect to claim 12 Rech as modified in claim 1 teaches a method wherein the nature of the first planned driving maneuver, the position of the start of the first planned driving maneuver, the time of the start of the first planned driving maneuver or the temporal or spatial Page 3 of 8Appln. No.: 16/259,3242017P09770USReply to Final Office Action of May 13, 2021length of the first planned driving maneuver is/are transferred in the driving maneuver information (Rech Fig. 4b-c ¶[38, 83-84, 109, 121-133]).

With respect to claim 13 Rech as modified in claim 1 teaches a method wherein the driving maneuver information comprises information in order to establish which lane of a roadway is occupied (Rech Fig. 4b-c ¶[38, 83-84, 109, 121-133]).

With respect to claim 14, a vehicle that does not output driving maneuver information reads on a standard vehicle without a coordination device. It would be an obvious design choice to determine when information is or is not sent based on whether or not coordination is needed between vehicles. In the case of the claimed situation of “the first or the second vehicle following a lane” this is a very simple and basic maneuver/action that often does not require complicated coordination between multiple vehicles and thus it would be obvious to not perform extra calculations and communication if the system/user deems it not necessary. 

With respect to claim 15 Rech as modified in claim 1 teaches a method wherein the same driving maneuver information is output repeatedly (Rech ¶[15-16] “repetition rate”).

With respect to claim 16 Rech as modified in claim 1 teaches a method wherein the first abstract driving maneuver information is embedded in at least one already existing type of message which is usually output repeatedly (Rech Fig. 4b-c ¶[38, 83-84, 109, 121-133], Atarius ¶[494]).

With respect to claim 17 Rech as modified in claim 1 teaches a method wherein it is provided that information about a cooperation status or the amendment thereof is to be output in the form of at least one status indicator (Rech Fig. 4b-c ¶[38, 83-84, 109, 121-133]).

With respect to claim 18, although Rech does not explicitly mention traffic rules/laws it would be obvious common sense for Rech to include wherein when avoiding the conflict, the adjustment of the first planned driving maneuver or the second planned driving maneuver are determined based on prevailing road traffic rules since not abiding by road traffic rules/laws is not only illegal but dangerous and it would be illogical not to follow them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665